Citation Nr: 0109086	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952 and from December 1967 to February 1972.  The 
veteran had twenty years, eleven months and eight days of 
total active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, in which service connection for PTSD 
was granted and assigned a 30 percent evaluation.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
moderate symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 9400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

I.  Background

The VA examined the veteran in October 1999.  He reported 
sleep disturbance, anhedonia, depressed mood, social 
isolation, hypervigilance and intrusive thoughts about the 
war that occurred almost daily.  The veteran said that most 
of his symptoms intensified following his retirement in 1996.  
Upon examination he appeared to be alert and fully oriented.  
His affect was within normal limits.  He was well groomed and 
appropriately dressed.  His speech was meaningful and of 
normal rate.  The veteran maintained appropriate eye contact 
with the interviewers.  There was no evidence of gross 
cognitive dysfunction or a formal thought disorder.  He was 
readily cooperative with the interview process.  The veteran 
denied psychotic symptoms, such as hallucinations or 
delusions.  

The veteran reportedly reexperienced the traumatic events of 
combat in Vietnam in a number of ways, including recurrent, 
intrusive and distressing recollections occurring daily, 
nightmares that occur two to three times per month, and both 
psychological distress (guilt, cheerfulness and depression), 
and physical symptoms (sweating and increased heart rate) 
when confronted with trauma cues.  He reportedly attempted to 
avoid reminders of his combat experiences (example: combat 
related thoughts / conversations).  The veteran described a 
significant loss of interest or pleasure in his usual 
activities (example: attending football games, spending time 
with friends) since his return from Vietnam, and even more 
significantly, since his retirement from work three years 
ago.  He avoided other people and preferred to be alone.  

It is reportedly difficult for him to experience loving 
feelings for other people, including his sons, and he stated 
that he felt emotionally distant from others.  The veteran 
also reported symptoms of hyperarousal such as awakening 
approximately three times every night with difficulty 
returning to sleep, concentration problems, hypervigilance 
and an exaggerated startle response.  

He also reported symptoms of excessive guilt, difficulty 
concentrating, lack of energy and previous suicidal 
ideations.  The veteran stated that he had previously 
experienced transient thoughts while driving alone, of 
driving off of a road.  He denied current suicidal ideation 
or intent and stated that he would not harm himself because 
of his concern for his wife.  His score on the Beck 
Depression Inventory-II was indicative of someone who was 
reporting several levels of depressive symptomatology.  The 
veteran's response pattern on the MMPI-II indicated that he 
was likely experiencing significant distress.  Individuals 
who produce this type of profile were often seen as anxious 
to receive treatment for problems that they did not 
understand and they fear that may be uncontrollable.  Such a 
profile should not be seen as indicative of an attempt at 
"faking bad" because it was typical of PTSD patients, since 
seeking compensation was not an issue.  Several clinical 
scales were highly elevated, including the Schizophrenia 
Scale and the Paranoia Scale, which could indicate the guilt 
and isolation experienced by many PTSD patients.  

The diagnoses were PTSD, chronic and severe and major 
depressive disorder, recurrent.  The Global Assessment of 
Functioning (GAF) score was 50.  GAF scores are intended to 
be the clinician's judgment of the individual's overall level 
of functioning due to psychological factors, and are not to 
consider "physical (or environmental) limitations.  See 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  

The examiner commented that the veteran was experiencing a 
full range of symptoms of chronic PTSD and secondary 
depression as a result of traumatic events he experienced in 
Vietnam.  Since his discharge from the military he had 
reportedly experienced significant difficulty working with 
other people because of his tendency to avoid others.  The 
veteran experienced one failed marriage and had very limited 
social contacts outside of his immediate family.  Largely 
because of his PTSD symptoms, he currently remained isolated, 
anxious and depressed.  Since his retirement three years ago, 
the veteran's PTSD symptoms have reportedly increased in 
frequency and severity.  His GAF score of 50 was based on 
significant depressive symptoms, severe PTSD symptomatology 
and disruption of his social and personal functioning by his 
PTSD symptoms.  

VA outpatient treatment records, dated October 1999 to March 
2000, show that the veteran was seen for PTSD.  Between 
October 1999 and February 2000 the veteran attended and 
actively participated in the Korean Combat & POW Support 
Group.  In October 1999 he began to open up in the group and 
acknowledged problems with intrusive thoughts, anger and 
numbing.  In January 2000 there were no acute problems, the 
veteran interacted with other group members and discussed 
combat service in Korea and Vietnam.  He felt that he was at 
times still in a combat mode, as he was hypervigilant, easily 
angered, triggered by environmental and intrapsychic stimuli.  
The veteran found the group of peers helpful.  

In March 2000 the veteran was casual dressed.  He related 
that since he retired from working in 1996 he noticed an 
increase in his recollections of his military experience.  He 
had thoughts of his time spent in the service while working, 
but found he could overcome his thoughts more, he attributes 
this to being busy.  The veteran complains of thinking about 
the wars he was involved in almost everyday.  He found that 
his thoughts were bad.  The veteran thought about being in 
the fields and calling in gun attacks.  He found that his 
thoughts were more about Vietnam than Korea.  The veteran 
also complained of having disturbing dreams and nightmares at 
least once a week.  He had avoidance behavior and preferred 
being alone, as he did not trust others.  He avoided crowds 
and tended to be nervous and hyperviligant.  

The veteran was not sure if he felt sad or unhappy.  He had 
fair sleep and a good appetite but problems with short-term 
memory.  His energy was fair but he felt that it was limited 
due to his cardiac disease and his interest in things.  The 
veteran was not sure of his future, but he did not have 
thoughts of hurting himself or others.  He did not have 
clear-cut hallucinations.  Upon examination the veteran was 
alert and oriented and cooperative.  His affect was slightly 
constricted and his thoughts were coherent.  The veteran's 
speech was slightly dysarthric but he was not depressed, 
suicidal or homicidal.  He was not overtly psychotic and his 
automatic judgment and insight were intact.  The impression 
included PTSD and his GAF was 65.  

II.  Analysis

The rating formula used for PTSD, pursuant to 38 C.F.R. Part 
4, Diagnostic Code 9400 (2000), is:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) merits a 30 
percent evaluation.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships calls for a 50 percent evaluation.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships necessitates a 70 percent evaluation.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  

The Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Moreover, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. 4.126 (2000).  

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected PTSD does not warrant a 
disability rating in excess of 30 percent under 38 C.F.R. § 
4.130, Diagnostic Code 9400 (2000).  Manifestations of the 
veteran's service-connected psychiatric disorder have not 
produced occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
long-term memory, or impaired abstract thinking.  Moreover 
the ability to establish or maintain effective or favorable 
relationships with people due to the veteran's service-
connected psychiatric disorder has not been considerably 
impaired, nor has the reliability, flexibility, and 
efficiency levels been reduced as to result in considerable 
industrial impairment.  

The psychiatric records consistently indicated that the 
veteran was alert and oriented in all modalities and that he 
was not suicidal or homicidal.  Although there were problems 
with short-term memory he was never found to be hallucinating 
or delusional.  His GAF scores were between 50 and 65.  A GAF 
of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social or occupational 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social or occupational functioning 
(e.g., few friends, conflicts with peers or co-workers).  
However, the evidence shows that the veteran attended and 
actively participated in the Korean Combat & POW Support 
Group, that he began to open up in the group and found the 
group of peers helpful.  Consequently, there was no serious 
impairment in social functioning and the veteran was able to 
establish or maintain effective relationships with people.  

As noted above, the 30 percent evaluation represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 
9, 1993).  As such, the Board finds that the current 30 
percent disability evaluation is proper and a disability 
rating in excess thereof under the provisions of Diagnostic 
Code 9440 is not warranted.


ORDER

An increased evaluation for the service-connected PTSD is 
denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

